           Case 1:21-cv-00364-VEC Document 23 Filed 02/26/21 Page 1 of 1

                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                         DATE FILED: 2/26/2021
 -------------------------------------------------------------- X
 JOSHUA RECHNITZ,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           21-CV-364 (VEC)
                                                                :
 ROBERT BERNSTEIN AND NORTHEAST                                 :                ORDER
 FARM ACCESS 1, LLC,                                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 26, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that Defendants’ motion to dismiss is due not later than

March 15, 2021. Plaintiff must respond to Defendants’ motion not later than April 12, 2021. In

response to Defendants’ motion, Plaintiff may either oppose the motion or amend its Complaint,

not both. Should Plaintiff opt to oppose the motion, Defendants may reply in further support of

their motion not later than April 26, 2021.



SO ORDERED.
                                                                    ________________________
                                                                    ______________________ _ ___
Date: February 26, 2021                                                 VALERIE CAPRONI
                                                                                   CAPRON ONI
                                                                                          ON
      New York, New York                                             United States District Judge
